DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                JULIA KNIGHT and EVERTON KNIGHT,
                            Appellant,

                                     v.

           DEUTSCHE BANK NATIONAL TRUST COMPANY,
                          Appellee.

                               No. 4D19-2066

                          [September 11, 2019]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Frank David Ledee, Judge; L.T. Case
No. CACE18-009696.

   Julia Knight and Everton Knight, Hollywood, pro se.

   Kimberly S. Mello of Greenberg Traurig, P.A., Orlando, and Vitaliy Kats
of Greenberg Traurig, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

LEVINE, C.J., MAY and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.